           Case 2:20-cv-01236-JLR-MAT Document 19 Filed 12/23/20 Page 1 of 1




 1

 2

 3

 4

 5                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 6                                      AT SEATTLE

 7    RICHARD DWYER,

 8                                 Plaintiff,             CASE NO. C20-1236-JLR-MAT

 9           v.
                                                          ORDER
10    TRINITY FINANCIAL SERVICES, LLC,

11                                 Defendant.

12

13          The Court, having reviewed plaintiff’s Motion to Remand to King County Superior Court

14   (Dkt. 12), defendant’s opposition (Dkt. 13), the Report and Recommendation of Mary Alice

15   Theiler, United States Magistrate Judge, Plaintff's Objections to Report and Recommendation

16   (Dkt. # 18) and the remaining record, does hereby find and ORDER:

17         (1)     The Court adopts the Report and Recommendation;
18         (2)     Plaintiff’s Motion to Remand is DENIED; and
19         (3)     The Clerk is directed to send copies of this Order to counsel for the parties and to
20   the Honorable Mary Alice Theiler.

21          DATED this 23rd day of December, 2020.
22

23
                                                A
                                          __________________________________
                                          JAMES L. ROBART
                                          United States District Judge
     ORDER
     PAGE - 1
